 


110 HR 2545 IH: Congressional Research Accessibility Act
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2545 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Shays (for himself, Mr. Inslee, and Mr. Price of North Carolina) introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To make available on the Internet, for purposes of access and retrieval by the public, certain information available through the Congressional Research Service website. 
 
 
1.Short titleThis Act may be cited as the Congressional Research Accessibility Act.  
2.Availability of certain CRS information 
(a)Availability of information 
(1)In generalThe Director of the Congressional Research Service shall make available through a centralized, searchable, electronic database, for purposes of access and retrieval by the public as described in section 3, all information described in paragraph (2) that is available through the Congressional Research Service website.  
(2)Information to be made availableThe information to be made available under paragraph (1) is as follows: 
(A)Congressional Research Service Issue Briefs.  
(B)Congressional Research Service Reports that are available to Members of Congress through the Congressional Research Service website.  
(C)Congressional Research Service Authorization of Appropriations Products and Appropriations Products.  
(b)Limitations 
(1)Confidential informationSubsection (a) does not apply to— 
(A)any information that is confidential, as determined by— 
(i)the Director, or  
(ii)the head of a Federal department or agency that provided the information to the Congressional Research Service; or  
(B)any document that is the product of an individual, office, or committee research request.  
(2)Redaction and revisionIn carrying out this section, the Director of the Congressional Research Service may— 
(A)remove from the information required to be made available under subsection (a) the name and phone number of, and any other information regarding, an employee of the Congressional Research Service;  
(B)remove from the information required to be made available under subsection (a) any material for which the Director determines that making it available under subsection (a) may infringe the copyright of a work protected under title 17, United States Code; and  
(C)make any changes in the information required to be made available under subsection (a) that the Director determines necessary to ensure that the information is accurate and current.  
(c)TimeThe Director of the Congressional Research Service shall make available all information required under this section no earlier than 30 days and no later than 40 days after the date on which the information is first made available to Members of Congress through the Congressional Research Service website.  
(d)MannerThe Director of the Congressional Research Service shall make information required to be made available under this section in a manner that— 
(1)is practical and reasonable; and  
(2)does not permit the submission of comments from the public.  
3.Method of access 
(a)In generalPublic access to information made available under this Act shall be provided through the websites maintained by Members and committees of the House of Representatives. The Director of the Congressional Research Service and the Chief Administrative Officer of the House of Representatives shall work together to carry out this subsection.  
(b)Editorial responsibility for CRS reports onlineThe Director of the Congressional Research Service is responsible for maintaining and updating the information made available on the Internet under section 2, and shall have sole discretion to edit that information under this Act.  
(c)Further approval not requiredNotwithstanding any other provision of law to the contrary, the Director of the Congressional Research Service shall make the information required to be made available under section 2 without the prior approval of the Committee on Rules and Administration of the Senate, the Committee on House Administration of the House of Representatives, or the Joint Committee on Printing.  
 
